Citation Nr: 1023050	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that this case was previously before the 
Board in August 2009 and, at that time, a medical expert 
opinion from a medical specialist with the Veterans Health 
Administration (VHA) was requested.  

In September 2009, the Board received the requested VHA 
opinion from a board certified VA ophthalmologist, Dr. C.F.P.  
The Board subsequently notified the Veteran in November 2009 
correspondence that the requested medical opinion had been 
received, enclosed a copy of the medical opinion, and 
informed the Veteran that he had sixty days from the date of 
the letter to submit additional evidence or argument in 
support of his claim.  See 38 C.F.R. § 20.903.   

Additional medical evidence, consisting of VA treatment 
records from December 2002 to November 2009, was received in 
support of the Veteran's claim in October 2009 and in 
December 2009.   The Veteran specifically indicated in his 
December 2009 Medical Opinion Response Form that he wanted 
his case remanded to the RO for review of the newly submitted 
evidence.

Consequently, this case was remanded by the Board in February 
2010 to ensure due process.  As will be discussed below, the 
case is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

A preponderance of the evidence is against finding that the 
Veteran's additional disability, claimed as loss of vision, 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing medical care, or proximately caused by an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The Veteran is not entitled under the law to compensation 
benefits under to the provisions of 38 U.S.C.A. § 1151 for 
loss of vision claimed to be proximately caused by negligence 
on the part of VA in furnishing medical care.  38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154, 3.159, 
3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran 
has not demonstrated any prejudicial or harmful error in VCAA 
notice and, as discussed herein, the Board has identified 
none. 

In the present case, the Board notes that the RO advised the 
Veteran of what the evidence must show to establish 
entitlement to compensation under 38 U.S.C.A. § 1151 in a 
notice letter sent in September 2007, which was prior to the 
initial denial of the claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of his claim.  The 
RO further described what evidence that the Veteran should 
provide in support of his claim.  

In regard to Dingess notice requirements, the Board notes 
that the Veteran was not advised regarding how VA assigns a 
disability rating and an effective date once the award of 
benefits has been established in the September 2007 VCAA 
notice letter.  However, such notice error has been remedied.  
The Veteran was provided with notice regarding how VA 
determines the disability rating and effective date in March 
2010 correspondence, and his claim was subsequently 
readjudicated later that month.  

Because the Veteran was provided with adequate notice with 
respect to his claim by way of the September 2007 VCAA notice 
letter, the Board concludes that VA's duty to notify has been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.  

In regard to VA's statutory duty to assist, the Board notes 
that treatment records adequately identified as relevant to 
the claim have been obtained to the extent possible, and are 
associated with the claims folder.  Written statements from 
the Veteran are also included in the claims folder.   The 
record further includes the September 2009 VHA opinion from 
the ophthalmologist and, for reasons explained in greater 
detail below, the VHA opinion is deemed adequate for the 
purposes of this adjudication.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim adjudicated herein.  Because the RO 
considered the evidence associated with the claims folder 
since the May 2008 SOC and readjudicated the claim in March 
2010, the Board further finds that there has been compliance 
with our prior remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the foregoing, the Board will proceed 
with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although we have an obligation to provide 
reasons or bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
in the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals 
for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Veteran is seeking compensation for additional disability 
which he believes is due to treatment he received from VA in 
May 2005.  He contends that a blood transfusion performed 
following surgery on his right shoulder in May 2005 caused 
extremely elevated pressure on his eyes, and resulted in 
several blood vessels bursting in his eyes, eventually 
leading to loss of vision.  He acknowledges that he has 
always had poor vision in one eye, but he asserts that the 
post-operative blood transfusion caused him to lose vision in 
the other eye.  

In analyzing claims under section 1151, it is first important 
to note that the law underwent significant amendment, 
effective for claims filed on or after October 1, 1997.  
Because the Veteran filed his claim under the provisions of 
section 1151 claim in 2006, the post-October 1, 1997, version 
of the law and regulation will be applied.  38 C.F.R. § 
3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability or death 
that is not the result of the claimant's own willful 
misconduct or failure to follow instructions, compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. §§ 
3.361.

In order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.  
These provisions of law apply to claims received by VA on or 
after October 1, 1997.  38 C.F.R. § 3.361(a).

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151; 38 C.F.R. §§  3.361.

In determining whether a veteran sustained additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care or treatment and that the 
veteran has an additional disability, or died, does not 
establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or 
medical or surgical treatment cannot cause the continuance or 
natural progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  In addition, the proximate cause of death is 
the action or event that directly caused the death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's death; and (1) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (2) VA furnished the hospital care or medical or 
surgical treatment without the veteran's informed consent.  
Determinations as to whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  As specified 
in 38 C.F.R. § 3.361(d)(2), in determining whether an event 
was reasonably foreseeable, VA will consider whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 

In the present case, review of the record reveals the Veteran 
has had decreased visual acuity, and required the use of 
prescription eyeglasses, since military service, if not 
before he entered service.  See service treatment record 
received by the RO in March 1984.  He served in the U.S. Army 
from March 1951 to March 1953.  

Post-service treatment records also show that the Veteran 
complained of eye problems at various times from 1997 to 
2003, prior to his May 2005 surgery.  

For example, he complained of symptoms involving his right 
eye in May 1997; however, those complaints were deemed to be 
related to Bell's palsy.  See May 1997 VA outpatient 
treatment record.  

In February 2000, the Veteran presented for treatment 
complaining of a slight blur in his eyes, with corrective 
lenses.  The examining physician noted that he had been 
prescribed glasses by VA in March 1998.  After examination of 
the Veteran, the final diagnoses were bilateral refractive 
error, bilateral incipient cataracts, and macular hole 
affecting the left eye.  See February 2000 VA outpatient 
treatment record.  

Thus, the Veteran had vision problems and diagnoses relating 
to both of his eyes prior to the May 2005 surgery.  

On May 4, 2005, the Veteran underwent a total shoulder 
arthroplasty to repair glenoid deficiency in his right 
shoulder.  The operation report and treatment records reflect 
that he lost approximately 150 cc of blood, but there were no 
complications noted during surgery.  Thereafter, he was 
admitted for intravenous (IV) antibiotics and observation.  
The next day, he had stable vital signs, his IV was infusing 
well, and he was noted to have diminished sight in the right 
eye.  Laboratory tests revealed a low hematocrit level, and a 
transfusion was ordered.  

A blood transfusion was performed on May 5, 2005, and was 
completed without any problems.  Later that day, the Veteran 
complained of difficulty breathing, and an EKG revealed 
abnormal results.  The physician expressed concern about 
excess fluid, and prescribed medication.  After taking the 
medication and voiding 1100 cc of urine, the Veteran reported 
that he felt better.  
        
On May 27, 2005, the Veteran reported that he needed to have 
his eye checked because he had been having trouble with his 
left eye since the blood transfusion.  At an ophthalmology 
consultation on June 13, 2005, he complained of blurring with 
his glasses, especially in the left eye.  The examiner noted 
the Veteran's medical history of decreased vision acuity, 
bilateral cataracts, pterygium, and age-related macular 
degeneration; however, objective examination also revealed 
retinal hemorrhage in the left eye.  See June 2005 VA 
outpatient treatment record.  

Subsequent treatment records show the Veteran continued to 
experience redness and pain in his eyes, and he underwent 
laser surgery to treat his eye problems.  See VA treatment 
records dated December 2005.  

At the July 2006 VA examination, the Veteran complained of 
vision loss affecting both eyes, but there were no subjective 
complaints or objective findings of hemorrhaging in his left 
eye.  In November 2006, the Veteran was noted to have right 
retinal artery occlusion, secondary to a blood clot.  

In evaluating the Veteran's claim, the Board will first 
consider whether the evidentiary record shows that he has 
additional disability caused by VA medical treatment.  See 
38 U.S.C.A. § 1151(a)(1).  

In August 2009, the Board requested a VHA medical expert 
opinion from a board certified VA ophthalmologist, Dr. 
C.F.P., in connection with the claim because the evidentiary 
record did not include a medical opinion which addressed 
whether the Veteran currently had an additional disability 
which was proximately caused by VA negligently performing or 
administering the blood transfusion on May 5, 2005.  

In a September 2009 VHA opinion, the Board notes that Dr. 
C.F.P. provided a thorough summary of the medical 
documentation included in the record as it pertains to the 
Veteran's ocular history and provided a sound rationale in 
support of each of his conclusions, as will be explained 
below.

Indeed, Dr. C.F.P. wrote that, while the Veteran had multiple 
medical eye conditions, the most significant ophthalmic 
pathology in the left eye was a macular hole and age-related 
macular degeneration, with fewer limitations suggested from 
cataracts and refractive error.  He also noted that, in 
comparing the Veteran's eye condition immediately prior to 
the May 5, 2005, blood transfusion with his eye condition 
after the blood transfusion, it is at least as likely as not 
that the Veteran had an additional eye disability and 
unlikely that his previous eye condition, including decreased 
visual acuity, was made worse by the blood transfusion.  

In providing a thorough summary of the Veteran's ocular 
history, he explained that the record included no eye reports 
immediately prior to the May 2005 transfusion; however, the 
most recent available eye report of record during the period 
prior to the surgery noted that the Veteran had experienced a 
sudden loss of vision in the right eye for two weeks, with 
macular hemorrhage at that time.  Dr. C.F.P. also commented 
that review of the Veteran's record revealed prior diagnoses 
of refractive error, macular degeneration, cataract, macular 
hole in the left eye, and pterygium with the diagnosis of 
macular degeneration as far back as 2003.  He further wrote 
that the Veteran's June 2005 eye examination report included 
the diagnosis of retinal hemorrhage of the left eye, which 
had previously been noted, and also included diagnoses of 
bilateral refractive error, cataracts, pterygium, and age-
related macular degeneration (ARMD) of the right eye.    

Dr. C.F.P. concluded, based on his review of the record, that 
it is likely that the Veteran experienced a progression of 
his existing disease, noting that there were no findings that 
would be suggestive of worsening due to blood transfusion.  
In support of his conclusion, he specifically referred to the 
documentation showing that the Veteran tolerated the 
transfusion well with no acute reaction, suggesting no major 
cardiovascular event during the transfusion, and the 
operative notes showing no complications during the surgery.  
He also noted that the record includes a thorough 
documentation of the Veteran's anticoagulation treatment 
course, adding that anticoagulation could increase the risk 
of systemic bleeding but was not a significant risk factor 
for loss of vision.  He additionally commented that he was 
unable to find any reports of transfusion related vision 
loss, and that the only anticoagulation and intraocular 
hemorrhage with which he was familiar involved aspirin 
treatment in diabetic patients.  He further wrote that, while 
volume overload can lead to vascular compromise, there was no 
evidence of findings expected to lead to ocular changes.  He 
additionally explained that the evidence did not suggest a 
pulmonary embolus as a direct causal factor in ocular 
findings, and similarly made indirect vascular sequelae 
unlikely as causal for ocular findings.  

Further, Dr. C.F.P. concluded it is unlikely that the 
Veteran's additional or increased disability was proximately 
caused or worsened by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in administering the blood transfusion or 
any other medical treatment, explaining that the 
documentation of record suggests that the degree of care 
given did meet what would be expected of a reasonable 
healthcare provider.  He further commented that acute vision 
loss is not a typical reasonably foreseeable sequela for the 
Veteran's surgical course, blood transfusion, or pulmonary 
embolus, adding that the increase in disability is not likely 
to have been proximately caused, or worsened by VA 
negligence.  

The Board notes that Dr. C.F.P. identified himself as a board 
certified ophthalmologist, and cited relevant evidence 
contained in the claims folder and medical principles in 
support of his conclusion.  Furthermore, there is no 
competent medical opinion of record to the contrary.  For 
these reasons, the Board finds the medical opinion of Dr. 
C.F.P. to be of great probative value in resolving the 
medical question of whether there is a relationship between 
the treatment provided and/or not provided by VA, and the 
cause of the Veteran's increased ocular disability following 
the May 2005 surgery and transfusion.  

Although the Veteran has repeatedly contended that his 
current vision loss was caused by the blood transfusion he 
received from VA in May 2005 and he believes the transfusion 
caused a blood clot and extreme pressure on his eyes, leading 
to hemorrhage and vision loss, the Board affords the opinion 
provided by Dr. C.F.P. more probative value because he, 
unlike the Veteran, has specialized expertise in the subject 
matter of the etiology, diagnosis, and treatment of ocular 
disorders, and is able to render a competent opinion with 
respect to the medical question of whether the Veteran's 
additional eye disability was caused by VA treatment.  The 
Veteran, as a layperson without relevant medical 
qualifications, is not competent to render such an opinion.  

Thus, for the foregoing reasons, the Board concludes that the 
competent and probative evidence of record is against a 
finding that additional loss of vision is in any way related 
to VA treatment.  Because the Board has concluded that the 
preponderance of the evidence is against the claim, 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


